142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leib MARGULIS, Plaintiff-Appellant,v.Shirley S. CHATER, Defendant-Appellee.
No. 96-35933.D.C. No. CV-95-05764-RJB.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998.**Decided April 23, 1998.

Appeal from the United States District Court for the Western District of Washington Robert J. Bryan, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Leib Margulis appeals pro se the district court's dismissal with prejudice of his action challenging the decision of the Commissioner of Social Security which denied him widower's benefits.  We affirm the district court's conclusion that the Commissioner correctly determined Margulis was not entitled to benefits as a surviving divorced husband since he and his former wife were not married for ten years.  See 20 C.F.R. § 404.336.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3